     Case 3:20-cv-01926-BAS-AHG Document 6 Filed 10/26/20 PageID.15 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MITCHELL L.,                                        Case No.: 3:20-cv-1926-BAS-AHG
12                                      Plaintiff,       ORDER GRANTING MOTION FOR
     v.                                                  LEAVE TO PROCEED IN FORMA
13
                                                         PAUPERIS
14   ANDREW SAUL, Commissioner of
     Social Security,                                    [ECF No. 3]
15
                                     Defendant.
16
17
18         On September 27, 2020, Plaintiff Mitchell L. (“Plaintiff”) brought this action against
19   the Commissioner of Social Security, Andrew Saul, seeking judicial review of the
20   Commissioner’s final administrative decision denying his application for Social Security
21   Supplemental Security Income Disability Benefits for lack of disability. ECF No. 1. Along
22   with his Complaint, Plaintiff also filed a Motion for Leave to Proceed in forma pauperis
23   (“IFP”) under 28 U.S.C. § 1915. ECF No. 3.
24         I.     LEGAL STANDARD
25         A motion to proceed IFP presents two issues for the Court’s consideration. First, the
26   Court must determine whether an applicant properly shows an inability to pay the $400
27   civil filing fee required by this Court. See 28 U.S.C. §§ 1914(a), 1915(a). To that end, an
28   applicant must also provide the Court with a signed affidavit “that includes a statement of

                                                     1
                                                                              3:20-cv-1926-BAS-AHG
     Case 3:20-cv-01926-BAS-AHG Document 6 Filed 10/26/20 PageID.16 Page 2 of 5



 1   all assets[,] which shows inability to pay initial fees or give security.” CivLR 3.2(a).
 2   Second, § 1915(e)(2)(B)(ii) requires the Court to evaluate whether an applicant’s complaint
 3   sufficiently states a claim upon which relief may be granted. See Lopez v. Smith, 203 F.3d
 4   1122, 1127 (9th Cir. 2000) (“1915(e) not only permits but requires a district court to
 5   dismiss an in forma pauperis complaint that fails to state a claim.”).
 6         II.        DISCUSSION
 7               A.     Motion to Proceed IFP
 8         An applicant need not be completely destitute to proceed IFP, but he must adequately
 9   prove his indigence. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40
10   (1948). An adequate affidavit should “allege[] that the affiant cannot pay the court costs
11   and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
12   Cir. 2015) (citing Adkins, 335 U.S. at 339). No exact formula is “set forth by statute,
13   regulation, or case law to determine when someone is poor enough to earn IFP status.”
14   Escobedo, 787 F.3d at 1235. Consequently, courts must evaluate IFP requests on a case-
15   by-case basis. See id. at 1235–36 (declining to implement a general benchmark of “twenty
16   percent of monthly household income”); see also Cal. Men’s Colony v. Rowland, 939 F.2d
17   854, 858 (9th Cir. 1991) (requiring that district courts evaluate indigency based upon
18   available facts and by exercise of their “sound discretion”), rev’d on other grounds, 506
19   U.S. 194 (1993); Venable v. Meyers, 500 F.2d 1215, 1216 (9th Cir. 1974).
20         An adequate affidavit should also state supporting facts “with some particularity,
21   definiteness and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)
22   (citing Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1960)). The Court should not
23   grant IFP to an applicant who is “financially able, in whole or in material part, to pull his
24   own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984); see also Alvarez v.
25   Berryhill, No. 18cv2133-W-BGS, 2018 WL 6265021, at *1 (S.D. Cal. Oct. 1, 2018) (noting
26   that courts often reject IFP applications when applicants “can pay the filing fee with
27   acceptable sacrifice to other expenses”). Additionally, courts have discretion to make a
28   factual inquiry and to deny a motion to proceed IFP when the moving party is “unable, or

                                                   2
                                                                               3:20-cv-1926-BAS-AHG
     Case 3:20-cv-01926-BAS-AHG Document 6 Filed 10/26/20 PageID.17 Page 3 of 5



 1   unwilling, to verify their poverty.” McQuade, 647 F.2d at 940.
 2         Here, Plaintiff states in his affidavit that he has had no income for the last 12 months
 3   and does not anticipate having any income in the next month. ECF No. 3 at 1–2. He has
 4   not been employed since 2016 and has only $20 in a checking account. Id. at 2. Considering
 5   the information in the affidavit, the Court finds that Plaintiff has sufficiently shown an
 6   inability to pay the $400 filing fee under § 1915(a).
 7             B. Screening under 28 U.S.C. 1915(e)
 8         As discussed above, every complaint filed pursuant to the IFP provisions of 28
 9   U.S.C. § 1915 is subject to a mandatory screening by the Court under Section
10   1915(e)(2)(B). Lopez, 203 F.3d at 1127. Under that subprovision, the Court must dismiss
11   complaints that are frivolous or malicious, fail to state a claim on which relief may be
12   granted, or seek monetary relief from defendants who are immune from such relief. See 28
13   U.S.C. § 1915(e)(2)(B). Social Security appeals are not exempt from this screening
14   requirement. See Hoagland v. Astrue, No. 1:12-cv-00973-SMS, 2012 WL 2521753, at *1
15   (E.D. Cal. June 28, 2012) (“Screening is required even if the plaintiff pursues an appeal of
16   right, such as an appeal of the Commissioner's denial of social security disability benefits
17   [under 42 U.S.C. 405(g)].”); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)
18   (affirming that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners”);
19   Lopez, 203 F.3d at 1129.
20         Rule 8 sets forth the federal pleading standard used to determine whether a complaint
21   states a claim upon which relief may be granted. FED. R. CIV. P. 8; see also Ashcroft v.
22   Iqbal, 556 U.S. 662, 678–79 (2009) (“[A] complaint must contain a “short and plain
23   statement of the claim showing that the pleader is entitled to relief.”); Bell Atlantic Corp.
24   v. Twombly, 550 U.S. 544, 555 (2007) (noting that “detailed factual allegations” are not
25   required, but a plaintiff must provide “more than labels and conclusions, and a formulaic
26   recitation of the elements of a cause of action” to justify relief). A proper pleading “does
27   not require detailed factual allegations, but it demands more than an unadorned, the-
28   defendant-unlawfully-harmed-me accusation. A pleading that offers labels and conclusions

                                                   3
                                                                               3:20-cv-1926-BAS-AHG
     Case 3:20-cv-01926-BAS-AHG Document 6 Filed 10/26/20 PageID.18 Page 4 of 5



 1   . . . will not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
 2   factual enhancement.” Iqbal, 556 U.S. at 678 (internal citations and quotations omitted)
 3   (referring to FED. R. CIV. P. 8).
 4            For example, in social security cases, “[t]he plaintiff must provide a statement
 5   identifying the basis of the plaintiff's disagreement with the ALJ’s determination and must
 6   make a showing that he is entitled to relief, ‘in sufficient detail such that the Court can
 7   understand the legal and/or factual issues in dispute so that it can meaningfully screen the
 8   complaint pursuant to § 1915(e).’” Jaime B. v. Saul, No. 19cv2431-JLB, 2020 WL
 9   1169671, at *2 (S.D. Cal. Mar. 10, 2020) (quoting Graves v. Colvin, No. 15cv106-RFB-
10   NJK, 2015 WL 357121, at *2 (D. Nev. Jan. 26, 2015)). “Every plaintiff appealing an
11   adverse decision of the Commissioner believes that the Commissioner was wrong. The
12   purpose of the complaint is to briefly and plainly allege facts supporting the legal
13   conclusion that the Commissioner’s decision was wrong.” Hoagland, 2012 WL 2521753,
14   at *2.
15            Having reviewed Plaintiff’s Complaint, the Court finds Plaintiff has sufficiently
16   stated a claim upon which relief may be granted. Specifically, Plaintiff appeals the
17   Commissioner’s denial of his benefits application on the grounds that: (1) “the ALJ failed
18   to properly consider the State agency medical opinions that [L.] was limited to one-two
19   step instructions;” (2) “the ALJ failed to properly consider the treating physician’s
20   opinion;” (3) “the ALJ failed to carry the administration’s burden at Step five;” and (4) “the
21   aforementioned demonstrates that the ALJ’s decision lacks the support of substantial
22   evidence and is a result of legal error.” ECF No. 1 at 2-3. The Court finds these allegations
23   sufficiently specific to state a claim for reversal or remand of the Commissioner’s decision.
24            III.   CONCLUSION
25            Based on the foregoing considerations, the Court GRANTS Plaintiff’s Motion to
26   Proceed IFP. ECF No. 3. In accordance with Fed. R. Civ. P. 4(c)(3) and 28 U.S.C.
27   § 1915(d), the Court DIRECTS the Clerk to issue the summons and to send Plaintiff a
28   blank United States Marshal Service (“USMS”) Form 285 along with certified copies of

                                                    4
                                                                                 3:20-cv-1926-BAS-AHG
     Case 3:20-cv-01926-BAS-AHG Document 6 Filed 10/26/20 PageID.19 Page 5 of 5



 1   this Order and his Complaint (ECF No. 1). Once Plaintiff receives this “IFP Package,” the
 2   Court ORDERS him to complete the Form 285 and forward all documents in the package
 3   to the USMS. Upon receipt, the USMS will serve a copy of the Complaint and summons
 4   on Defendant as directed by Plaintiff on the USMS Form 285. The United States will
 5   advance all costs of service. See 28 U.S.C. § 1915(d); FED. R. CIV. P. 4(c)(3).
 6         IT IS SO ORDERED.
 7   Dated: October 23, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                              3:20-cv-1926-BAS-AHG
